Citation Nr: 1243793	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-37 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006, including service in Iraq from March to December 2003 and from December 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which in part denied the benefits sought on appeal.  Jurisdiction in this case now resides with the Jackson, Mississippi, RO.

As noted in the previous remand, at the Veteran's April 2011 video-conference hearing before the undersigned, the Veteran raised a claim of entitlement to service connection for a gastrointestinal disorder.  The RO previously denied that claim in an unappealed April 2007 rating decision.  Thus, the Veteran's application to reopen is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for a right forefoot disorder and entitlement to service connection for posttraumatic stress disorder (PTSD) were remanded in July 2011 along with the claim currently on appeal.  Following development conducted pursuant to the Board's July 2011 remand, the AOJ granted service connection for those disorders in a November 2012 rating decision.  As such are complete grants of the benefits sought on appeal, these issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Right knee degenerative joint disease had its onset in service.

CONCLUSION OF LAW

Right knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a right knee disorder, which represents a complete grant of the benefit sought on appeal. As such, no discussion of VA's duty to notify and assist is necessary.

In his statements and testimony in April 2011, the Veteran essentially maintains that service connection for a right knee disability is warranted because he has had ongoing right knee pain since falling off of a truck in September 1988 (see November 2007 letter to VA), and since engaging in physical training in January 1993 (see August 2006 VA examination report).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board has considered whether benefits could be granted under 38 C.F.R. § 3.317 (2012).  Under that section, aside from the general statutes and regulations providing for service connection, service connection also may be established for a Persian Gulf War Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.

In this case, however, the Veteran's objective indications of chronic disability have been attributed to a known clinical diagnosis-degenerative joint disease (DJD).  Therefore, consideration under 38 C.F.R. § 3.317 would not afford the benefits sought by the Veteran.

The Board has considered whether benefits could be granted under 38 C.F.R. §§ 3.307, 3.309 (2012).  Under those sections, service connection may be granted presumptively where arthritis-such as DJD-is diagnosed within one year of separation from service.  However, because the Veteran's right knee DJD was not diagnosed until September 2012-just over five years after service-this presumption is not applicable to this case.

The Board finds that the evidence supports an award of service connection for a right knee disorder.  Continuity of symptomatology is required where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In this case, an in-service clinician noted the Veteran's report of right knee pain in January 1993.  Specifically, the clinician recorded the Veteran's report of ongoing right knee pain for one-and-a-half months, with swelling during exercise, grinding under the kneecap, and giving out.  Although no right knee disability was diagnosed at that time, the Board finds that the Veteran's recorded, contemporaneous report of right knee pain to a clinician in service is credible because it was made for the purpose of receiving treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, the evidence reflects that the Veteran has a diagnosis of degenerative joint disease of the right knee during the pendency of the claim-in this case, in or after July 2006.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Specifically, a VA examiner in August 2006 found objective evidence of tenderness to palpation and crepitation of the Veteran's right knee, and diagnosed a right knee strain.  In September 2012, a VA examiner diagnosed mild degenerative joint disease in the right knee.  Also in September 2012, a private physician administered a magnetic resonance imaging (MRI) test and found a small horizontally oriented tear, posterior horn medial meniscus, associated with a meniscocapsular separation and a moderate sized parameniscal cyst, as well as focal chondromalacia of the medial ridge and medial patellar fact articular cartilage.

Additionally, the Veteran has credibly testified that he has continued to experience his right knee symptoms since service.  In this regard, the Board notes that the Veteran filed his claim for service connection for a right knee disorder in July 2006-prior to his discharge from active duty.  Furthermore, the Veteran reported in a November 2007 letter that "I have been having problems with [the right knee] from [September 1988] to now."  Similarly, at his April 2011 Board hearing, the Veteran testified that he has had right knee symptoms since service.  See transcript, p. 10.  Based on the foregoing documented evidence and lay statements both during and after service, the Board concludes that the Veteran has continued to experience his right knee symptoms since service.

The Board acknowledges that some contrary evidence is of record, but finds that it is entitled to less probative weight than the evidence above.  Specifically, although the Veteran testified that he was put on profile for his right foot and knee disorders, the June 2004 Physical Profile, DA Form 3340, shows that he was in fact only put on profile for his right foot disorder.  The Board finds that while relevant, this fact does not negate the Veteran's documented report of right knee symptoms in service.

The Board has also considered that there are private and Tricare treatment records, including dated September 2007 and January 2008, showing that the Veteran denied any right lower extremity symptoms and had normal findings on examination.  While this evidence apparently contradicts the Veteran's assertions of continuity of symptoms, the Board finds that it is outweighed by the August 2006 and September 2012 VA examiners' diagnoses of right knee disorders during and very shortly after service, because those examiners both performed additional testing and had access to the Veteran's full claims file.  Therefore, notwithstanding some isolated incidents in which the Veteran was not experiencing active right knee pain, the Board finds that the diagnoses of right knee disorders both during and very shortly after service affirm the Veteran's testimony of substantially continuous symptoms since service.

Finally, the Board has considered the September 2012 VA examiner's negative nexus opinion:

The [Veteran's right knee] DJD was not present on previous X-ray studies, indicating a new and separat[e condition].  Since the DJD is bilateral, it is less than likely related to inservice injury of the right knee, also indicating a new [and] separate condition.  The arthritis was documented in 2012 and therefore did not manifest within one year of military separation in 2006.  Therefore it is less than likely [that] the current right knee djd condition is related to, had its onset inservice, or in the case of arthritis, manifested to a compensable degree within one year of separation from active duty.

The Board finds that the September 2012 VA examiner's opinion is entitled to little probative weight because it relies on inadequate rationales.  Specifically, the examiner offers no explanation for why the presence of DJD in the left knee decreases the likelihood that his right knee DJD is related to service.  The Board notes that this is particularly true in this case, where the Veteran also experienced a documented left knee injury in service, in 1999, during his two decades of military service.  Similarly, the examiner offered no explanation for why the absence of DJD on previous X-ray studies indicates that it is a new and separate condition from his documented right knee symptoms in service.  Consequently, the Board finds that the September 2012 VA examiner's opinion is insufficient to warrant a denial of the Veteran's claim.

Based on a review of the evidence, the Board finds that service connection is warranted for a right knee disorder.  In reaching this determination, the Board finds the Veteran's reports of having a continuity of right knee problems since service both competent and credible.  The Veteran is competent to attest to his observations of his symptoms, to include attesting to a continuity of right knee symptomatology after discharge, because pain is subject to lay observation.  See Jandreau; 38 C.F.R. § 3.159(a)(2).  Therefore, when combined with the documented evidence of record, the Veteran's lay statements provide the most probative evidence on the question of whether there was a continuity of symptoms since service with respect to the claimed right knee disability.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disorder is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a right knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee degenerative joint disease is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


